id office uilc cca-303349-09 -------------- number release date from ----------------------- sent to ---------------------- cc subject e and perhaps priority and perhaps levy hi--i spoke with ----------------about your question this a m as she is an expert on overpayment issues she confirmed that if one of the offset provisions in sec_6402 does not apply we are without authority to pay the refund to someone other than the taxpayer the offsets are done by fms as part of the treasury offset program which was set up to provide for an orderly mechanism to offset certain debts without this mechanism any party could attempt to assert a prior claim to the refund which would lead to having to evaluate different priority claims etc so a state cannot just submit a levy for example and get the refund proceeds qualified parties can follow the procedures to seek offset of refunds under the terms of the treasury offset program specifically set forth in sec_6402 and treas reg as you note however those provisions would not apply in your case because the address on the return is a different state from the state with an unpaid tax_liability
